Shepley, C. J., orally.
— The R. S. chap. 104, sect. 34, provide, that “ a constable shall have authority to serve any writ or precept, in any personal action, where the damage sued *495for and demanded shall not exceed one hundred dollars.” An execution is embraced within the term “precept.” This appears from sect. 35 which prescribes, that before serving any “ writ or execution,” the constable shall give bond. He may therefore serve an execution wherein the damage recovered was not more than $100, although if the cost be added, the amount to be collected shall be more than that sum, and such has always been the understanding of the profession.

Exceptions overruled.